Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 1 of 34




EXHIBIT B-15
Confidential Information
     REDACTED
        Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 2 of 34
OUTSIDE ATTORNEYS’ EYES ONLY

Exhibit 15. Claims 1-3, 6-10, 13-22, and 24 are obvious over Fluidigm Access Array in view
  of the knowledge of a person of ordinary skill in the art, and further in view of the ’575
                           Publication and/or NGS Technology

Claims 1-3, 6-10, 13-22, and 24 are obvious under pre-AIA 35 U.S.C. §§ 103(a) over Fluidigm
Access Array which was on sale and in public use prior to the priority date of the ’831 patent
and was also invented earlier under 35 U.S.C. § 102(g). The below evidence on Fluidigm
Access Array, including additional evidence to be collected during discovery (altogether,
“Fluidigm Access Array”), may be used to prove invalidity, prior public use, on sale, and prior
invention:

•   Fluidigm Access Array
    • Fluidigm Corp, Fluidigm Access Array™ System (Wayback Machine,
       http://www.fluidigm.com:80/products/access-array.html (as of September 12, 2009)
       (“Access Array Website”)
    • Fluidigm Corp, 48.48 Access Array – Sample Preparation for Next Gen Sequencing
       (Wayback Machine, as of September 12, 2009) (“Access Array Brochure”)
    • Nathan Blow, “Microfluidics: the great divide,” Nature Methods, Vol. 6, No. 9
       (September 2009)
    • U.S. Pat. App. Publication 2010/0120038, titled: “Assay methods for increased
       throughput of samples and/or targets”
    • Fluidigm’s document production at bate range of Fluidigm 000001 to Fluidigm 003977.
       The evidence cited in the chart below is exemplary only. Natera reserves the right to rely
       on the entirety of Fluidigm’s document production.

To the extent a particular claim element is found not to be in Fluidigm Access Array, claims 1-3,
6-10, 13-22, and 24 are obvious over Fluidigm Access Array in view of the knowledge of a
person of ordinary skill in the art (“POSA”), as reflected—redundantly—in the following
publications, and further in view of the ’575 Publication and/or the library preparation kits and
the next generation sequencers (collectively, “NGS Technology”) that were on sale and in public
use prior to the priority date of the ’831 patent:

•   U.S. Patent Publication No. 2010/0112575, filed September 16, 2009, Fan et al., claiming the
    benefit of Provisional Application No. 61/098,758, filed September 20, 2008 (“’575
    Publication”);
•   M. Metzker, Sequencing technologies—the next generation,” Nature Reviews – Genetics
    Vol. 11 (2010) (“Metzker”);
•   Illumina, Inc., “Tech Spotlight: Illumina Sequencing Technology,” available at
    http://nextgen.mgh.harvard.edu/attachments/techspotlight_sequencing.pdf (2009) (“Illumina
    Sequencing Technology Spotlight”);
•   Roche Diagnostics, “Genome Sequencer 20 System, First to the Finish,” available at
    https://www.ndsu.edu/pubweb/~mcclean/plsc411/roche-454-gs20-sequencing_system.pdf
    (2006) (“Roche Genome Sequencer 20”);
•   Margulies, et al., “Genome sequencing in microfabricated high-density picolitre reactors,”
    Nature Vol. 437, 376-380 (Sept. 2005) (“Margulies”);
        Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 3 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


•   Fedurco, et al., “BTA, a novel reagent for DNA attachment on glass and efficient generation
    of solid-phase amplified DNA colonies,” Nucleic Acids Research , Vol. 34, No. 3 (2006)
    (“Fedurco”);
•   U.S. Patent Publication 2003/0022207 A1 (Balasubramanian et al.) (“Balasubramanian”)
•   International Publication No. WO 2007/107710 A1 (Schroth et al.) (“Schroth”);
•   Voelkerding et al., “Next-Generation Sequencing: From Basic Research to Diagnostics,”
    Clinical Chemistry, Vol. 55, 641-58 (Apr. 2009);
•   J. Shendure, et al., “Next-generation DNA sequencing,” Nature Biotechnology, Vol. 26, No.
    10, 1135-1145 (Oct. 2008) (“Shendure”);
•   Applied Biosystems, “Revolutionary Technology, SOLiD Platform,” available at
    http://www.columbia.edu/cu/biology/courses/w3034/Dan/readings/SOLiD_System_Brochure
    .pdf (2008) (“SOLiD Brochure”);
•   Applied Biosystems, “SOLiD™ System,” available at
    https://www.lanl.gov/conferences/finishfuture/pdfs/2007%20talks/SOLiD%20Chemistry%20
    V4.4.pdf (2006) (“SOLiD Presentation”);
•   Illumina, Inc. “DNA Sequencing with Solexa Technology,” available at
    http://db.cs.duke.edu/courses/compsci260/spring16/resources/GenomeSequencingTechnolog
    y/Illumina.Solexa.sequencing.pdf (2007) (“Solexa Technology Spotlight”);
•   O. Harismendy, et al., “Method for improving sequence coverage uniformity of targeted
    genomic intervals amplified by LRPCR using Illumina GA sequencing-by-synthesis
    technology,” BioTechniques, Vol. 46, 229-231 (March 2009) (“Harismendy”);
•   D. Craig, et al., “Identification of genetic variants using bar-coded multiplexed sequencing,”
    Nature Methods, Vol. 5, No. 10 (October 2008), including Supplemental Methods (“Craig”);
•   M. Quail, et al. “A large genome center’s improvements to the Illumina sequencing system,”
    Nature Methods, Vol. 5, No. 12 (December 2008) (“Quail 2”);
•   O. Harismendy, et al. “Evaluation of next generation sequencing platforms for population
    targeted sequencing studies,” Genome Biology (2009) (“Harismendy 2”);
•   R. Tewhey, et al., “Microdroplet-based PCR enrichment for large-scale targeted sequencing,”
    Nature Biotechnology, Vol. 27, No. 11 (Nov. 2009) (“Tewhey”);
•   R. Tewhey, et al., “Supplemental discussion - Microdroplet-based PCR enrichment for large-
    scale targeted sequencing,” Nature Biotechnology (Nov. 2009) (“Tewhey 2”);
•   Bentley, et al., “Accurate whole human genome sequencing using reversible terminator
    chemistry,” NATURE, Vol 456:6 (November 2008) (“Bentley”);
•   Bentley, “Supplementary Information,” Nature 10.1038 (2008) (“Bentley Supplement”);
•   Turner et al., “Methods for Genomic Partitioning,” Annual Review of Genomics and Human
    Genetics, Vol. 10 (Sept. 2009) (“Turner”);
•   Kozarewa et al., “Amplification-free Illumina sequencing-library preparation facilitates
    improved mapping and assembly of GC-biased genomes,” Nature Methods, Vol. 6, No. 4,
    pp. 291-295 (2009) (“Kozarewa”).

“NGS Technology”
• Illumina’s Library Preparation Kit for the Illumina GA Sequencers, including without
  limitation, Illumina Multiplexing Sample Preparation Oligonucleotide Kit (“Illumina
  Datasheet”)




                                                2
           Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 4 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


•     Illumina Multiplexing Sequencing Primers and PhiX Control Kit; Illumina Paired-End
      Genomic DNA Sample Prep Kit; Illumina Genomic DNA Sample Prep Kit;
•     Roche/454 GS library preparation kits, including without limitation, GS FLX Titanium
      General Library Preparation Kit; GS FLX Titanium Rapid Library Preparation Kit; GS FLX
      Titanium emPCR Kits; GS FLX Titanium emPCR Breaking Kits; GS FLX Titanium
      Sequencing Kit; GS FLX Titanium PicoTiter Plate Kit;
      • Roche’s document production at bates range of RMS0000001‒RMS001327. Natera
          reserves the right to rely on the entirety of Roche’s production.
•     Life Technologies Library Preparation Kits for SOLiD sequencers;
•     Additional evidence on the NGS Technology collected during discovery and may be used to
      prove invalidity, prior public use, on sale, and prior invention.

Motivation to Combine Fluidigm Access Array, the ’575 Publication, and NGS Technology
Fluidigm Access Array provides a method of targeted enrichment of multiple polynucleotide
sequences simultaneously using Polymerase Chain Reaction (“PCR”) technology. It provides a
method of targeted enrichment using integrated microfluidic circuit chips and PCR.
The ’575 Publication describes a method of determining fetal aneuploidy using whole-genome
sequencing of cell-free DNA from maternal blood samples, and discusses targeted sequencing as
an alternative way to analyze fetal aneuploidy. To achieve a greater depth of sequencing
coverage, a POSA would have been motivated to use Fluidigm Access Array to improve the ’575
Publication’s fetal aneuploidy analysis. Moreover, a POSA would have been motivated to
sequence the targeted enriched library using NGS technology like Illumina GA sequencer,
Roche/454 GS sequencer, or Life Technologies SOLiD sequencer. In addition, to analyze
multiple maternal samples simultaneously, a POSA would have been motivated to add an
indexing sequence to the sequences in each individual library as instructed by one or more of the
library preparation kits listed above for the respective sequencers, as disclosed for example in the
Illumina DataSheet.



                THE ’831 PATENT                             Fluidigm Access Array / the ’575
                                                             Publication / NGS Technology

    [1.pre.] A method for preparing a sequencing       Fluidigm Access Array discloses a method
    library from a maternal blood sample, the          for preparing a sequencing library from a
    method comprising:                                 maternal blood sample.

                                                       For example, Fluidigm Access array discloses
                                                       a method of preparing a sequencing library
                                                       for Next-Generation Sequencing, i.e., for use
                                                       with NGS Technology. See Access Array
                                                       Website at 1 (The Access Array™ Integrated
                                                       Fluidic Circuit (IFC) facilitates parallel
                                                       amplification of 48 unique samples, in effect
                                                       preparing 48 sequencing libraries, in just a
                                                       few hours.”); see also Access Array Brochure


                                                   3
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 5 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                        at 1 (“The Access Array is the key to fast,
                                        easy and simple sample preparation for
                                        next-gen sequencing.”). The samples used
                                        in Fluidigm may be maternal blood samples.

                                        To the extent that Fluidigm Access Array
                                        does not disclose this element, it would be
                                        obvious in light of the combination of
                                        Fluidigm Access Array and the ’575
                                        Publication, with the knowledge of a POSA.

                                        The ’575 Publication discloses a method for
                                        preparing a sequencing library from a
                                        maternal blood sample. For example, the
                                        ’575 Publication teaches that “the present
                                        invention comprises, in certain aspects, a
                                        method of testing for an abnormal distribution
                                        of a specified chromosome portion in a mixed
                                        sample of normally and abnormally
                                        distributed chromosome portions obtained
                                        from a single subject, such as a mixture of
                                        fetal and maternal DNA in a maternal plasma
                                        sample.” ’575 Publication, ¶ [0022].

                                        “A total of 19 cell-free plasma DNA samples,
                                        including 18 from pregnant women and 1
                                        from a male blood donor, and genomic DNA
                                        sample from whole blood of the same male
                                        donor, were sequenced on the
                                        Solexa/Illumina platform. ˜1 to 8 ng of DNA
                                        fragments extracted from 1.3 to 5.6 ml cell-
                                        free plasma was used for sequencing library
                                        preparation (Table 1). Library preparation
                                        was carried out according to manufacturer's
                                        protocol with slight modifications. Because
                                        cell-free plasma DNA was fragmented in
                                        nature, no further fragmentation by
                                        nebulization or sonication was done on
                                        plasma DNA samples.” Id. at ¶ [0086].

                                        “Cell-free plasma DNA from a pregnant
                                        woman carrying a normal male fetus was also
                                        sequenced on the 454/Roche platform.
                                        Fragments of DNA extracted from 5.6 ml of
                                        cell-free plasma (equivalent to ˜4.9 ng of
                                        DNA) were used for sequencing library
                                        preparation. The sequencing library was


                                    4
       Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 6 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                                    prepared according to manufacturer's
                                                    protocol, except that no nebulization was
                                                    performed on the sample and quantification
                                                    was done with microfluidic digital PCR
                                                    instead of capillary electrophoresis. The
                                                    library was then sequenced on the 454
                                                    Genome Sequencer FLX System according to
                                                    manufacturer's instructions.” Id. at ¶ [0088].

[1.a] a. obtaining a maternal blood sample          See supra Claim 1[pre].
comprising fetal and maternal cell-free DNA;
                                                    In view of Fluidigm Access Array and the
                                                    ’575 Publication, and in further view of the
                                                    knowledge of a POSA, it would have been
                                                    obvious to obtain a maternal blood sample
                                                    comprising fetal and maternal cell-free DNA.
                                                    Indeed, that the maternal blood sample would
                                                    inherently comprise fetal and maternal cell-
                                                    free DNA.

                                                    For example, the ’575 Publication teaches
                                                    that “[i]n the preferred method, fetal DNA
                                                    which is present in the maternal plasma is
                                                    used. The fetal DNA is in one aspect of the
                                                    invention enriched due to the bias in the
                                                    method towards shorter DNA fragments,
                                                    which tend to be fetal DNA. The method is
                                                    independent of any sequence difference
                                                    between the maternal and fetal genome. The
                                                    DNA obtained, preferably from a peripheral
                                                    blood draw, is a mixture of fetal and
                                                    maternal DNA.” Id. at ¶ [0021].

                                                    In the relevant timeframe, maternal blood
                                                    was known to contain maternal and fetal
                                                    DNA in the form of circulating cell-free
                                                    DNA. Furthermore, it was well-understood in
                                                    the relevant timeframe that the mother’s
                                                    blood plasma would contain cell-free fetal
                                                    and maternal DNA.

[1.b] b. selectively enriching a plurality of       Fluidigm Access Array teaches selectively
non-random polynucleotide sequences of              enriching a plurality of non-random
genomic DNA from said fetal and maternal            polynucleotide sequences of genomic DNA
cell-free DNA to generate a library of              from said fetal and maternal cell-free DNA to
enriched non-random polynucleotide                  generate a library of enriched non-random
sequences,                                          polynucleotide sequences.


                                                5
      Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 7 of 34
OUTSIDE ATTORNEYS’ EYES ONLY



                                                  Fluidigm teaches that its “sample capture and
                                                  target enrichment technologies allow you to
                                                  select the specific areas of interest from
                                                  each individual and thus only sequence that
                                                  specific area of interest.” Access Array
                                                  Website at 1; see also Access Array Brochure
                                                  at 1 (“Target Enrichment”).

                                                  To the extent that Fluidigm Access Array
                                                  does not disclose this element, it would be
                                                  obvious in light of the combination of
                                                  Fluidigm Access Array and the ’575
                                                  Publication, with the knowledge of a POSA.

                                                  The ’575 Publication teaches selectively
                                                  enriching a plurality of non-random
                                                  polynucleotide sequences of genomic DNA
                                                  from said fetal and maternal cell-free DNA

                                                  For example, the ’575 Publication states that:
                                                  “Another method for increasing sensitivity to
                                                  fetal DNA is to focus on certain regions
                                                  within the human genome. One may use
                                                  sequencing methods which select a priori
                                                  sequences which map to the chromosomes
                                                  of interest (as described here elsewhere,
                                                  such as 18, 21, 13, X and Y). One may also
                                                  choose to focus, using this method, on partial
                                                  chromosomal deletions, such as 22q11
                                                  deletion syndrome.” ’575 Publication,
                                                  ¶ [0067].

                                                  “This alternative method selectively ignores
                                                  certain sequence information by using a
                                                  sequencing method which selectively
                                                  captures sample molecules containing
                                                  certain predefined sequences.” Id. at
                                                  ¶ [0069].

[1.c] wherein said plurality of non-random        Fluidigm Access Array discloses that the non-
polynucleotide sequences comprises at least       random polynucleotides to be selectively
100 different non-random polynucleotide           enriched may comprise at least 100 different
sequences selected from a chromosome tested       non-random polynucleotide sequences.
for being aneuploid, said enriching
comprising                                        For example, each Fluidigm chip “facilitates
                                                  parallel amplification of 48 unique samples,


                                              6
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 8 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                        in effect preparing 48 sequencing libraries, in
                                        just a few hours. Every reaction combines
                                        both an amplicon tagging and a barcoding
                                        (identification) step that enables all 48
                                        amplicons to be multiplexed at the
                                        sequencing step. Access Array Website at 1;
                                        see also Fluidigm Brochure at 1 (“processes
                                        48 samples per chip.” Thus, three Fluidigm
                                        chips may be used to selectively enrich at
                                        least 100 different non-random
                                        polynucleotide sequences.

                                        Fluidigm further explains that “Sample
                                        capture and target enrichment refer to the
                                        ability to select a specific region of interest
                                        prior to sequencing. For example, if you
                                        were interested in examining 20 specific
                                        genes from a large cohort of individuals it
                                        would be both wasteful and prohibitively
                                        expensive to sample the entire genome of
                                        each individual.” Access Array Website at 2.
                                        20 specific genes may be from a chromosome
                                        tested for being aneuploid (i.e., by
                                        sequencing).

                                        To the extent this limitation is not disclosed
                                        by Fluidigm Access Array, it would be
                                        obvious in view of the knowledge of a POSA
                                        and/or the ’575 Publication.

                                        The ’575 Publication discusses targeted
                                        sequencing on a chromosome of interest for
                                        aneuploidy determination: “Another method
                                        for increasing sensitivity to fetal DNA is to
                                        focus on certain regions within the human
                                        genome. One may use sequencing methods
                                        which select a priori sequences which map
                                        to the chromosomes of interest (as
                                        described here elsewhere, such as 18, 21,
                                        13, X and Y). One may also choose to focus,
                                        using this method, on partial chromosomal
                                        deletions, such as 22q11 deletion syndrome.”
                                        ’575 Publication, ¶ [0067].

                                        “This alternative method selectively ignores
                                        certain sequence information by using a
                                        sequencing method which selectively


                                    7
       Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 9 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                                       captures sample molecules containing
                                                       certain predefined sequences.” Id. at
                                                       ¶ [0069].

                                                       A POSA would be motivated to combine
                                                       Fluidigm Access Array with the ’575
                                                       Publication’s selective enrichment of at least
                                                       100 targeted sequences on a chromosome of
                                                       interest in order to, for example, increase
                                                       accuracy. Thus, it would be obvious to use
                                                       Fluidigm Access Array to selectively enrich
                                                       at least 100 different non-random
                                                       polynucleotide sequences selected from a
                                                       chromosome tested for being aneuploid as
                                                       disclosed in ’575 Publication.

[1.d] (i) a first amplification step to generate       See supra Claim [1.c].
a plurality of first reaction products, said
amplification comprising at least 100 first            Fluidigm Access Array discloses a first
primers configured to amplify at least 100             amplification step comprising at least 100
different non-random polynucleotide                    first primers configured to amplify at least
sequences;                                             100 different non-random polynucleotide
                                                       sequences.

                                                       Fluidigm explains that “[t]he Fluidigm
                                                       Access Array System can be used with any
                                                       PCR-based sample preparation method
                                                       and with the reagents and primers of your
                                                       choice.” Access Array Website at 1; see also
                                                       Access Array Brochure at 1 (same). As
                                                       discussed below, one PCR-based sample
                                                       preparation method is Nested PCR, which in
                                                       the relevant timeframe often utilized three
                                                       amplification steps, which by definition
                                                       would include a first amplification step to
                                                       generate a plurality of first reaction products.

                                                       Furthermore, in view of Fluidigm Access
                                                       Array and the knowledge of a POSA, it
                                                       would be obvious to increase the specificity
                                                       of the PCR products by using, for example, a
                                                       Nested PCR Approach. U.S. Pat. App.
                                                       Publication 2010/0120038 explains that: “[a]
                                                       second primer pair is “nested” relative to a
                                                       first primer pair if the first primer pair is
                                                       employed to amplify a first amplification
                                                       product and then the second primer pair is


                                                   8
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 10 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                         employed to amplify a target nucleotide
                                         sequence within the first amplification
                                         product. Nesting can be used to increase the
                                         specificity of the amplification reaction.”
                                         U.S. Pat. App. Publication 2010/0120038 at ⁋
                                         58.; see also Varley 2008; Varley 2009; Guo;
                                         Carpino, Lin; Shoemaker.

                                         Varley 2008 discloses: “Here we present a
                                         novel method, Nested Patch PCR, that
                                         simultaneously amplifies many targeted
                                         regions from human genomic DNA. We
                                         demonstrate that Nested Patch PCR
                                         provides an effective “front-end”
                                         technology for sequencing candidate genes
                                         using second-generation sequencing.
                                         Nested Patch PCR provides an easy workflow
                                         for highly multiplexed PCR that is very
                                         specific and sensitive for identifying SNPs
                                         and mutations in individual samples.” Varley
                                         at 1845; see also Varley 2009 at Introduction
                                         (“Nested Patch polymerase chain reaction
                                         (PCR) amplifies a large number (greater
                                         than 90) of targeted loci from genomic DNA
                                         simultaneously in the same reaction. These
                                         amplified loci can then be sequenced on a
                                         second-generation sequencing machine to
                                         detect single nucleotide polymorphisms
                                         (SNPs) and mutations.”).

                                         In the relevant timeframe, Nested PCR often
                                         utilized three amplification steps, which by
                                         definition would include a first amplification
                                         step to generate a plurality of first reaction
                                         products. See, e.g., Guo, Carpino, Lin.
                                         Indeed, during prosecution of the ’831 patent,
                                         Verinata pointed to paragraphs regarding
                                         Nested PCR as support for the three
                                         amplification steps in claim elements [1.d],
                                         [1.e], and [1.f]. See, e.g., 4/17/15 Preliminary
                                         Amendment at 7.




                                     9
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 11 of 34
OUTSIDE ATTORNEYS’ EYES ONLY




                                    10
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 12 of 34
OUTSIDE ATTORNEYS’ EYES ONLY




                                    11
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 13 of 34
OUTSIDE ATTORNEYS’ EYES ONLY




                                    12
      Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 14 of 34
OUTSIDE ATTORNEYS’ EYES ONLY




[1.e] (ii) a second amplification step to    See supra Claim [1.d].
generate a second reaction product, said
amplification comprising a second set of     Fluidigm Access Array discloses a second
primers comprising sequences contained in    amplification step comprising a second set of
the first reaction products;                 primers comprising sequences contained in
                                             the first reaction products.

                                             Fluidigm explains that “[t]he Fluidigm
                                             Access Array System can be used with any
                                             PCR-based sample preparation method
                                             and with the reagents and primers of your
                                             choice.” Access Array Website at 1; see also
                                             Access Array Brochure at 1 (same). As
                                             discussed below, one PCR-based sample
                                             preparation method is Nested PCR, which in
                                             the relevant timeframe often utilized three
                                             amplification steps, which by definition
                                             would include a second amplification step
                                             comprising a second set of primers
                                             comprising sequences contained in the
                                             reaction products from the previous step (i.e.,
                                             the first reaction products).

                                             As discussed supra Claim 1.d, in view of
                                             Fluidigm Access Array and the knowledge of
                                             a POSA, it would be obvious to increase the
                                             specificity of the PCR products by using, for
                                             example, a Nested PCR Approach. In the
                                             relevant timeframe, Nested PCR often
                                             utilized three amplification steps, which by
                                             definition would include a second
                                             amplification step comprising a second set of


                                            13
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 15 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                      primers comprising sequences contained in
                                      the reaction products from the previous step
                                      (i.e., the first reaction products).




                                    14
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 16 of 34
OUTSIDE ATTORNEYS’ EYES ONLY




                                    15
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 17 of 34
OUTSIDE ATTORNEYS’ EYES ONLY




                                    16
      Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 18 of 34
OUTSIDE ATTORNEYS’ EYES ONLY




[1.f] (iii) a third amplification step to       Fluidigm Access Array discloses a third
generate a third reaction product comprising    amplification step to generate a third reaction
said library of enriched non-random             product comprising said library of enriched
polynucleotide sequences, said amplification    non-random polynucleotide sequences, said
comprising a third set of primers comprising    amplification comprising a third set of
sequences contained in the second reaction      primers comprising sequences contained in
products;                                       the second reaction products.

                                                Fluidigm explains that “[t]he Fluidigm
                                                Access Array System can be used with any
                                                PCR-based sample preparation method
                                                and with the reagents and primers of your
                                                choice.” Access Array Website at 1; see also
                                                Access Array Brochure at 1 (same). As
                                                discussed below, one PCR-based sample
                                                preparation method is Nested PCR, which in
                                                the relevant timeframe often utilized three
                                                amplification steps, which by definition


                                               17
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 19 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                      would include a third amplification step
                                      comprising a third set of primers comprising
                                      sequences contained in the reaction products
                                      from the previous step (i.e., the second
                                      reaction products).

                                      Finally, as discussed supra Claim 1.d, in view
                                      of Fluidigm Access Array and the knowledge
                                      of a POSA, it would be obvious to increase
                                      the specificity of the PCR products by using,
                                      for example, a Nested PCR Approach. In the
                                      relevant timeframe, Nested PCR often
                                      utilized three amplification steps, which by
                                      definition would include a third amplification
                                      step comprising a third set of primers
                                      comprising sequences contained in the
                                      reaction products from the previous step (i.e.,
                                      the second reaction products).




                                    18
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 20 of 34
OUTSIDE ATTORNEYS’ EYES ONLY




                                    19
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 21 of 34
OUTSIDE ATTORNEYS’ EYES ONLY




                                      Based on Illumina’s assertion that clonal
                                      amplification may constitute the third
                                      amplification step of Claim 1, it would be
                                      obvious to include a third clonal amplification


                                    20
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 22 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                      step following the amplification steps
                                      discussed supra Claims 1.d and 1.e.
                                      Specifically, the ’831 Patent claims are
                                      directed to a method for preparing a
                                      sequencing library. In the relevant
                                      timeframe, a POSA would have been
                                      motivated to and would have had a
                                      reasonable expectation of success in using
                                      next generation sequencing techniques to
                                      sequence that library, as that is the purpose of
                                      a sequencing library. Such techniques
                                      include the step of clonal (or “cluster”)
                                      amplification. See, e.g; Metzker, Illumina
                                      Sequencing Technology Spotlight; Roche
                                      Genome Sequencer 20; Bentley; Margulies;
                                      Fedurco; Balasubramanian; Schroth;
                                      Voelkerding (“NGS platforms share a
                                      common technological feature—massively
                                      parallel sequencing of clonally amplified or
                                      single DNA molecules that are spatially
                                      separated in a flow cell.”); Shendure; SOLiD
                                      Brochure; SOLiD Presentation; Solexa
                                      Technology Spotlight.

                                      Indeed, in the relevant timeframe, the two
                                      most common sequencing platforms both
                                      used clonal amplification. A POSA would
                                      have looked to one of these two platforms
                                      when preparing a sequencing library.

                                      Indeed, the ’575 Publication and the Illumina
                                      Datasheet explicitly discuss the use of
                                      Illumina GA sequencers, which involves
                                      cluster amplification on the Illumina GA
                                      sequencer flow cell. See, e.g., Illumina
                                      Datasheet at 2 (“The multiplexed sequencing
                                      process is fully automated using the Genome
                                      Analyzer, Cluster Station, and PairedEnd
                                      Module. The Cluster Station amplifies DNA
                                      from up to 96 samples on the flow cell
                                      surface to create clusters containing 500–
                                      1,000 clonal copies of each molecule.”).

                                      Given that the claim is directed to a
                                      sequencing library, it would be obvious to
                                      sequence the library using the techniques
                                      discussed above. Thus, it would be


                                    21
      Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 23 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                                 obvious—and in many instances necessary—
                                                 to include a third clonal amplification step.

[1.g] wherein at least one primer of at least    Fluidigm Access Array discloses that at least
one of the second and third sets of primers      one primer of at least one of the second and
includes a sequence configured to be added to    third sets of primers includes a sequence
the different non-random polynucleotide          configured to be added to the different non-
sequences to permit the enriched non-random      random polynucleotide sequences to permit
polynucleotide sequences of the library to       the enriched non-random polynucleotide
anneal to a same sequencing primer for the       sequences of the library to anneal to a same
enriched non-random polynucleotide               sequencing primer for the enriched non-
sequences of the library.                        random polynucleotide sequences of the
                                                 library.

                                                 To the extent that Fluidigm Access Array
                                                 does not disclose this element, it would be
                                                 obvious in light of the combination of
                                                 Fluidigm Access Array and NGS
                                                 Technology, with the knowledge of a POSA.

                                                  For example, Fluidigm Access Array
                                                 discloses a method of preparing a sequencing
                                                 library for Next-Generation Sequencing, i.e.,
                                                 for use with NGS Technology. See supra
                                                 Claim [1.pre]. Fluidigm Access Array that
                                                 “[e]very reaction combines both an amplicon
                                                 tagging and a barcoding (identification) step
                                                 that enables all 48 amplicons to be
                                                 multiplexed at the sequencing step. This
                                                 powerful chemistry simplifies the up-front
                                                 preparation and maximizes the utility of
                                                 today’s next generation sequencers.”
                                                 Access Array Website at 1; see also Access
                                                 Array Brochure at 1 (Access Array’s patented
                                                 IFC technology allows each amplicon to be
                                                 uniquely barcoded at the amplification step,
                                                 thus, allowing for massive multiplexing at
                                                 the sequencing step.”).




                                                22
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 24 of 34
OUTSIDE ATTORNEYS’ EYES ONLY




                                    23
      Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 25 of 34
OUTSIDE ATTORNEYS’ EYES ONLY




[2] The method of claim 1, wherein at least     See supra Claim 1.
one primer of at least one of the second and
third sets of primers includes a sequence       Fluidigm Access Array discloses performing
configured to be added to the different non-    the method of claim 1, wherein at least one
random polynucleotide sequences to add an       primer of at least one of the second and third
index to the enriched non-random                sets of primers includes a sequence
polynucleotide sequences of the library, the    configured to be added to the different non-
index being indicative of the maternal blood    random polynucleotide sequences to add an
sample from which the library was generated.    index to the enriched non-random
                                                polynucleotide sequences of the library, the
                                                index being indicative of the maternal blood
                                                sample from which the library was generated.

                                                For example, Fluidigm Access Array
                                                discloses that “[e]very reaction combines
                                                both an amplicon tagging and a barcoding
                                                (identification) step that enables all 48
                                                amplicons to be multiplexed at the
                                                sequencing step.” Access Array Website at 1;
                                                see also Access Array Brochure at 1 (Access
                                                Array’s patented IFC technology allows each
                                                amplicon to be uniquely barcoded at the
                                                amplification step, thus, allowing for massive
                                                multiplexing at the sequencing step.”).




                                               24
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 26 of 34
OUTSIDE ATTORNEYS’ EYES ONLY




                                    25
     Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 27 of 34
OUTSIDE ATTORNEYS’ EYES ONLY




                                      To the extent that Fluidigm Access Array
                                      does not disclose this element, it would be
                                      obvious over Fluidigm Access Array in view
                                      of the ’575 Publication and NGS Technology,
                                      and in further view of the knowledge of a
                                      POSA.

                                      Thus, a POSA would be motivated to use the
                                      PCR primers of Fluidigm Access Array (for
                                      example, the second set of primers) to include
                                      a sequence configured to be added to the
                                      different non-random polynucleotide
                                      sequences to add an index to the enriched
                                      non-random polynucleotide sequences of the
                                      library when analyzing multiple maternal
                                      samples. The index is indicative of the
                                      maternal blood sample from which the library
                                      is generated.

                                      A POSA would be motivated to add an index
                                      in the second or third amplification step when
                                      analyzing multiple maternal blood samples
                                      when using NGS Sequencing Technology.
                                      For example, Illumina DataSheet teaches
                                      using a set of primers to add an index
                                      sequence to the PCR product. See Illumina
                                      Data Sheet at 3, Figure 3 (“A third primer in
                                      the PCR adds the Index as well as a second
                                      flow cell attachment site (P7) to the PCR
                                      product shown in step 2.”).




                                    26
      Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 28 of 34
OUTSIDE ATTORNEYS’ EYES ONLY



[3] The method of claim 1, wherein at least        See supra Claim 2.
one primer of the third set of primers includes
a sequence configured to be added to the           This claim is obvious over Fluidigm Access
different non-random polynucleotide                Array and the ’575 Publication, and further in
sequences to add an index to the enriched          view of a POSA’s knowledge.
non-random polynucleotide sequences of the
library, the index being indicative of the
maternal blood sample from which the library
was generated




                                                   A POSA would be motivated to add an index
                                                   in the third amplification step when analyzing
                                                   multiple maternal blood samples when using
                                                   NGS Technology. For example, the Illumina
                                                   DataSheet teaches using a set of primers to
                                                   add an index sequence to the PCR product
                                                   using NGS Technology. See Illumina Data


                                                  27
      Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 29 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                              Sheet at 3, Figure 3 (“A third primer in the
                                              PCR adds the Index as well as a second flow
                                              cell attachment site (P7) to the PCR product
                                              shown in step 2.”).

                                              Thus, it would be obvious to use a primer of
                                              the third set of primers of Fluidigm Access
                                              Array to add an index.

[6] The method of claim 1, wherein said       Fluidigm Access Array discloses performing
plurality of non-random polynucleotide        the method of claim 1, wherein the plurality
sequences comprises at least 300 different    of non-random polynucleotide sequences
non-random polynucleotide sequences           comprises at least 300 different non-random
selected from the chromosome tested for       polynucleotide sequences selected from the
being aneuploid.                              chromosome tested for being aneuploid.

                                              Fluidigm Access Array teaches that each
                                              Fluidigm chip “facilitates parallel
                                              amplification of 48 unique samples, in effect
                                              preparing 48 sequencing libraries, in just a
                                              few hours. Every reaction combines both an
                                              amplicon tagging and a barcoding
                                              (identification) step that enables all 48
                                              amplicons to be multiplexed at the
                                              sequencing step. Access Array Website at 1;
                                              see also Fluidigm Brochure at 1 (“processes
                                              48 samples per chip.” Thus, one Fluidigm
                                              chip may be used to selectively enrich at
                                              least 300 different non-random
                                              polynucleotide sequences in 10-plex PCR, or
                                              seven Fluidigm chips for 1-plex PCR.

                                              To the extent that Fluidigm Access Array
                                              does not disclose this element, it would be
                                              obvious in light of the combination of
                                              Fluidigm Access Array and the ’575
                                              Publication, with the knowledge of a POSA,
                                              for the same reasons discussed supra Claim
                                              1.c.

[7] The method of claim 1, wherein said       See supra Claim 1.c and 6.
plurality of non-random polynucleotide
sequences comprises at least 500 different    Fluidigm Access Array that teaches each
nonrandom polynucleotide sequences            Fluidigm chip “facilitates parallel
selected from the chromosome tested for       amplification of 48 unique samples, in effect
being aneuploid.                              preparing 48 sequencing libraries, in just a
                                              few hours. Every reaction combines both an


                                             28
      Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 30 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                                amplicon tagging and a barcoding
                                                (identification) step that enables all 48
                                                amplicons to be multiplexed at the
                                                sequencing step. Access Array Website at 1;
                                                see also Fluidigm Brochure at 1 (“processes
                                                48 samples per chip.” Thus, one Fluidigm
                                                chip may be used to selectively enrich about
                                                500 different non-random polynucleotide
                                                sequences in 10-plex PCR, or eleven
                                                Fluidigm chips for 1-plex PCR.

                                                To the extent that Fluidigm Access Array
                                                does not disclose this element, it would be
                                                obvious in light of the combination of
                                                Fluidigm Access Array and the ’575
                                                Publication, with the knowledge of a POSA,
                                                for the same reasons discussed supra Claims
                                                1.c and 6.

[8] The method of claim 1, wherein each of
said plurality of non-random polynucleotide
sequences is from 10 to 500 nucleotide bases
in length.




                                                For example, it was well known at the
                                                relevant time that from the analysis of the size
                                                distribution of cell-free DNA in maternal
                                                sample, the cell-free DNA fragments mostly
                                                range from 100 to 320 bp. See, e.g. Chan.


                                               29
      Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 31 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                                Thus, any targeted sequencing of cell-free
                                                DNA from maternal plasma would be on a
                                                plurality of non-random polynucleotide
                                                sequences from 10 to 500 nucleotide bases.

[9] The method of claim 1, wherein each of      See supra Claim 8.
said plurality of non-random polynucleotide
sequences is from 50 to 150 nucleotide bases    Fluidigm Access Array discloses performing
in length.                                      the method of claim 1, wherein each of said
                                                plurality of non-random polynucleotide
                                                sequences is from 50 to 150 nucleotide bases
                                                in length.

                                                For example, it was well known at the
                                                relevant time that fetal DNA is mostly shorter
                                                than 300 bp, and a portion of maternal DNA
                                                fragments would be greater than 300 bp. See,
                                                e.g. Chan. A POSA would be motivated to
                                                perform targeted enrichment of sequences
                                                much shorter than 300 bp, such as 50-150
                                                nucleotide bases, to enrich fetal DNA
                                                fraction.

[10] The method of claim 1, wherein said        See supra Claim 1.
selectively enriching comprises performing
PCR.                                            As discussed supra Claim [1.b], Fluidigm
                                                explains that “[t]he Fluidigm Access Array
                                                System can be used with any PCR-based
                                                sample preparation method and with the
                                                reagents and primers of your choice.” Access
                                                Array Website at 1; see also Access Array
                                                Brochure at 1 (same).

[13] The method of claim 1, wherein said        See supra Claim 1[b].
chromosome tested is selected from the group
consisting of chromosome 13, chromosome         To the extent that the Fluidigm Access Array
18, chromosome 21, chromosome X, and            does not disclose this element, it would be
chromosome Y.                                   obvious in light of the combination of the
                                                Fluidigm Access Array and the ’575
                                                Publication, with the knowledge of a POSA.

                                                For example, the ’575 Publication discusses:
                                                “Another method for increasing sensitivity to
                                                fetal DNA is to focus on certain regions
                                                within the human genome. One may use
                                                sequencing methods which select a priori
                                                sequences which map to the chromosomes


                                               30
      Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 32 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                                   of interest (as described here elsewhere,
                                                   such as 18, 21, 13, X and Y). One may also
                                                   choose to focus, using this method, on partial
                                                   chromosomal deletions, such as 22q11
                                                   deletion syndrome.” ’575 Publication,
                                                   ¶ [0067].

[14.pre] A method for preparing a                  See supra Claim 1[pre].
sequencing library from a maternal blood
sample, the method comprising:

[14.a] obtaining a maternal blood sample           See supra Claim 14[pre].
comprising fetal and maternal cell-free DNA;


[14.b] selectively enriching a plurality of        See supra Claim [1.b].
non-random polynucleotide sequences of
genomic DNA from said fetal and maternal
cell-free DNA to generate a library of
enriched non-random polynucleotide
sequences,

[14.c] wherein said plurality of non-random        See supra Claim [1.c].
polynucleotide sequences comprises at least
100 different non-random polynucleotide
sequences selected from a chromosome tested
for being aneuploid, said enriching
comprising:

[14.d] (i) amplifying said plurality of non-       See supra Claim [1.d].
random polynucleotide sequences from said
maternal and fetal genomic DNA using a first       Furthermore, based on Illumina’s assertion
pair of primers, wherein said plurality of non-    that universal amplification may constitute
random polynucleotide sequences comprises          the first amplification step of Claim 14, it
at least 100 different non-random                  would be obvious to include a first universal
polynucleotide sequences selected from a           amplification step prior to the amplification
chromosome tested for being aneuploid;             steps discussed with respect to Claim 14.d as
                                                   well as supra Claims 14.e and 14.f. In the
                                                   relevant timeframe, a POSA would have been
                                                   motivated to and would have had a
                                                   reasonable expectation of success in using a
                                                   universal amplification step in order to
                                                   universally amplify a library of DNA
                                                   sequences prior to other targeted
                                                   amplification steps. See, e.g., Harismendy;
                                                   Craig; Quail 2; Harismendy 2; Tewhey 1;
                                                   Tewhey 2, Bentley; Bentley Supplement;


                                                  31
       Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 33 of 34
OUTSIDE ATTORNEYS’ EYES ONLY


                                                    Turner; Kozarewa. Thus, to the extent
                                                    Illumina contends that universal amplification
                                                    may constitute the first amplification step of
                                                    Claim 14, it would be obvious to include a
                                                    universal amplification step as part of the
                                                    preparation of a sequencing library.

[14.e] (ii) amplifying the product of (i) with a    See supra Claim [1.e].
second set of primers;

[14.f] (iii) amplifying the product of (ii) with    See supra Claim [1.f].
a third set of primers;

[14.g] and wherein one of said second or third      See supra Claim 2.
sets of primers includes an indexing
sequence.

[15] The method of claim 14, wherein said           See supra Claim 3.
third set of primers includes the indexing
sequence.

[16] The method of claim 14, wherein said           See supra Claims 2, 3.
indexing sequence distinguishes
polynucleotides in the maternal blood sample
from polynucleotides in a different sample.

[17] The method of claim 14, wherein said           See supra Claims 2, 3.
cell-free DNA is from a plurality of different
individuals, and wherein said indexing
sequence identifies a maternal blood sample
from each of said plurality of different
individuals.

[18] The method of claim 14, wherein said           See supra Claims 6, 14.
plurality of non-random polynucleotide
sequences comprises at least 300 different
non-random polynucleotide sequences
selected from the chromosome tested for
being aneuploid.

[19] The method of claim 14, wherein said           See supra Claims 6, 14.
plurality of non-random polynucleotide
sequences comprises at least 500 different
non-random polynucleotide sequences
selected from the chromosome tested for
being aneuploid.



                                                   32
      Case 3:18-cv-01662-SI Document 147-5 Filed 08/19/19 Page 34 of 34
OUTSIDE ATTORNEYS’ EYES ONLY



[20] The method of claim 14, wherein each       See supra Claim 8.
of said plurality of non-random
polynucleotide sequences is from 10 to 500
nucleotide bases in length.

[21] The method of claim 14, wherein each       See supra Claims 9, 14.
of said plurality of non-random
polynucleotide sequences is from 50 to 150
nucleotide bases in length.

[22] The method of claim 14, wherein said       See supra Claims 10, 14.
selectively enriching comprises performing
PCR.

[24] The method of claim 14, wherein said       See supra Claim 13.
chromosome tested is selected from the group
consisting of chromosome 13, chromosome
18, chromosome 21, chromosome X, and
chromosome Y.




                                               33
